10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

ANDREW T. KOENIG, State Bar No. 158431
Attorney at Law

93 S. Chestnut Street, Suite 208
Ventura, California 93001

Telephone: (805) 653-7937
Facsimile: (805) 653-7225

E-Mail: andrewtkoenig@hotmail.com

Attorney for Plaintiff Rachel Weighill

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

WESTERN DIVISION
RACHEL WEIGHILL ) CASE NO. CV 18-09229-JVS-MAA
)
Plaintiff, ) ORDER
) AWARDING ATTORNEY’S
V. ) FEES AND COSTS PURSUANT
) TO THE EQUAL ACCESS TO
) JUSTICE ACT, 28 U.S.C.
ANDREW M. SAUL, ) §2412(d), AND COURT COSTS
COMMISSIONER OF SOCIAL ) PURSUANT TO
SECURITY, ) 28U.S.C. § 1920
)
Defendant, )

 

Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
Justice Act in the amount of SIX-THOUSAND SIX-HUNDRED DOLLARS and
NO CENTS ($6,600.00), as authorized by 28 U.S.C. § 2412(d), and Court costs in
the amount of FOUR-HUNDRED DOLLARS and NO CENTS, pursuant to 28

U.S.C. § 1920, subject to the terms of the Stipulation.

DATED: Ja 23,2020 LN Wh et
UNITED STATES/MAGISTRATE JUDGE

 

 
